DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments filed on November 11, 2022 are acknowledged and have been fully considered. Claims 5-11, 23-30, and 32-34 are pending. Claims 11, 23-30, and 32-34 are under consideration in the instant office action. Claims 5-10 are withdrawn from consideration. Claims 1-4, 12-22, and 30 are canceled. Applicant’s amendments necessitated a new ground of rejections. Accordingly, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Granica et al. “Ellagitannins modulate the inflammatory response of human neutrophils ex vivo,” Phytomedicine, 22:1215-1222, 2015 in view of Liu et al. (US 2012/0321566, published December 20, 2012, previously cited), Ramirez (US 2012/0171128, published July 5, 2012, previously cited), Shin (US 20090170788, newly cited), and Andersen (US 2008/0152602, previously cited) as evidenced by Ara et al. (Journal of Hard Tissue Biology 17[3] (2008) p121-124, previously cited).
Note: Ara et al. is solely incorporated in the rejection to prove that human gingival fibroblasts are the most prominent cells in periodontal tissue. Therefore application or administration of the claimed composition subgingivally to a periodontal tissue would entail to a tissue which contains human gingival fibroblasts. Ara et al. teach IL-6, IL-8 and PGE2 are produced by not only inflammatory cells (monocyte and macrophage) but also human gingival fibroblasts (HGFs) 6-9). Among these cells, we assume that HGFs are the most important cells that produce inflammatory cytokines and PGE2 because HGFs are the most prominent cells in periodontal tissue (see introduction).

	Granica teach plant extracts containing tannins are used in the prevention and treatment of oral cavity diseases such as periodontitis or gingivitis (abstract; page 1216, lhc, 1st full paragraph and last full paragraph).  The study proved that penta-O-galloyl-beta-D-glucose (poly galloyl glucopyranose) mediates the inflammatory response and should be considered as a treatment of oral cavity inflammations (page 1221, rhc, last paragraph).  The penta-O-galloyl-beta-D-glucose was applied as an aqueous solution (carrier) (page 1216, “Ellagitannins and PGG”).
	Granica do not teach PLGA as required by the elected embodiment of the carrier of claim 11. Granica do not teach sub-gingival administration.
These deficiencies are made up for in the teachings of Liu and Ramirez.
Liu teach an anti-biofilm composition comprising 1,2,3,4,6-penta-O-galloyl-D-glucopyranose (PGG) (poly galloyl glucopyranose as evidenced by paragraph [0038] of the instant specification) and a method to inhibit or prevent cell adhesion and/or biofilm formation by a microorganism (title; abstract; paragraphs [0015]-[0016], [0055] and [0060]-[0065]; claims 1 and 3-5).  The PPG may be in solution or coated on solid surfaces (carriers) (paragraphs [0014] and [0072]).  The composition may further comprise one or more polymeric materials; the polymeric material may be a copolymer of PLA and PGA (PLGA) (elected carrier) (paragraphs [0073] and [0075]; claims 4 and 5).  The compositions can be used in the treatment of dental plaque and periodontal diseases (oral administration, periodontitis) (paragraphs [0109]-[0110]; claims 26-28).  Periodontal disease is caused by microorganisms in the subgingival plaque (gingivitis, subgingival administration) (paragraphs [0109]-[0110]).
	Ramirez teaches dental cleaning compositions which do not cause damage to the gums and help remove calculus and tartar without damaging the enamel (title; abstract; paragraphs [0010], [0014]-[0015], [0114]).  The formation of dental plaque and calculus is the primary source of dental carries, gingivitis, periodontal disease and tooth loss (paragraph [0005]).  The orally acceptable carrier may comprise inter alia thickeners such as copolymers of lactide and glycolide (PLGA) which is useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier” (paragraphs [0061]-[0065], [0097]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ellagitannin extracts taught by Granica inclusive of penta-O-galloyl-beta-D-glucose subgingivally as taught by Liu because the ellagitannin extracts are useful in the treatment of oral cavity diseases such as periodontitis which is caused by microorganisms in the subgingival plaque.  In order to do so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the ellagitannin extracts in an orally acceptable carrier as taught by Ramirez comprising copolymers of lactide and glycolide as thickeners because these thickeners are useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier”. 
Granica do not teach the PPG at a concentration of greater than 25 M. These deficiencies are made up for in the teachings of Shin.
Shin teaches novel use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose. More particularly, the present invention relates to a pharmaceutical composition and cosmetic composition for preventing and treating skin disease, comprising 1,2,3,4,6-penta-O-galloyl-beta-D-glucose represented by formula 1 as an active ingredient. Also, the invention relates to a method for preventing and treating skin disease using 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, and to the use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose (abstract). The present inventors have conducted studies for many years to develop a composition capable of preventing or treating skin diseases and, as a result, found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, a hydrolysable tannin derivative, has an activity of preventing or treating skin diseases by inhibiting a reduction in type I collagen, an increase in MMP-1 expression, an increase in COX-2 expression, wrinkle formation, epidermal thickening and collagen degradation, which are induced by UV light, thereby completing the present invention (paragraph 8). Shinn teaches Human keratinocytes (HaCaT cell) provided by professor N. Fusenig (German Cancer Research, Germany) were seeded into a 100 mm culture dish to 1.3×106 cells, and then cultured in a DMEM medium containing 10% fetal bovine serum for 24 hours. After the culture, the cells were washed three times with phosphate buffered saline, and then irradiated with UV B in the following manner in order to induce skin aging. UV B was irradiated using an UV B lamp to a total energy dose of 10 mJ/cm2 at a rate of 0.6 mW/cm2/sec. Just after the UV irradiation, the cells were washed again with phosphate buffered saline, and 1,2,3,4,6-penta-O-galloyl-beta-D-glucose was added to a DMEM medium containing no fetal bovine serum at concentrations of 1, 10, 30, 50 μM.  As a result, it could be seen that, when the human keratinocytes were irradiated with UV light, the expression of COX-2 was increased compared to the untreated group. Also, treatment with 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2 in a concentration-dependent manner (see FIG. 4). From the above results, it was found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2, which was increased due to UV radiation, in the skin keratinocytes (paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer1,2,3,4,6-penta-O-galloyl-beta-D-glucose in concentrations greater than a concentration of greater than 25 M because Shin teaches the use of PPG in concentrations overlapping as set forth in the claims achieving substantially similar goal. One of ordinary skill in the art would have been motivated to do so because Shinn teaches novel use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose. More particularly, the present invention relates to a pharmaceutical composition and cosmetic composition for preventing and treating skin disease, comprising 1,2,3,4,6-penta-O-galloyl-beta-D-glucose represented by formula 1 as an active ingredient. Also, the invention relates to a method for preventing and treating skin disease using 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, and to the use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose (abstract). The present inventors have conducted studies for many years to develop a composition capable of preventing or treating skin diseases and, as a result, found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, a hydrolysable tannin derivative, has an activity of preventing or treating skin diseases by inhibiting a reduction in type I collagen, an increase in MMP-1 expression, an increase in COX-2 expression, wrinkle formation, epidermal thickening and collagen degradation, which are induced by UV light, thereby completing the present invention (paragraph 8). Shinn teaches Human keratinocytes (HaCaT cell) provided by professor N. Fusenig (German Cancer Research, Germany) were seeded into a 100 mm culture dish to 1.3×106 cells, and then cultured in a DMEM medium containing 10% fetal bovine serum for 24 hours. After the culture, the cells were washed three times with phosphate buffered saline, and then irradiated with UV B in the following manner in order to induce skin aging. UV B was irradiated using an UV B lamp to a total energy dose of 10 mJ/cm2 at a rate of 0.6 mW/cm2/sec. Just after the UV irradiation, the cells were washed again with phosphate buffered saline, and 1,2,3,4,6-penta-O-galloyl-beta-D-glucose was added to a DMEM medium containing no fetal bovine serum at concentrations of 1, 10, 30, 50 μM.  As a result, it could be seen that, when the human keratinocytes were irradiated with UV light, the expression of COX-2 was increased compared to the untreated group. Also, treatment with 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2 in a concentration-dependent manner (see FIG. 4). From the above results, it was found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2, which was increased due to UV radiation, in the skin keratinocytes (paragraphs 97-98). An ordinary skilled in the art would have had a reasonable chance of success in combining the references because they both teach the use of PPG.

Granica do not teach the limitations of claims 12, 23-26 and 28-34. These deficiencies are made up for in the teachings of Andersen.
Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ellagitannin extracts taught by Granica inclusive of penta-O-galloyl-beta-D-glucose from different dental product formulations as recited in claims 12, 23-26 and 28-34 because Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8). All of the different dental formulation types are conventionally known forms as demonstrated by Andersen as described above.
Claims 11, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Aibai et al. (CN 102228479, published November 2, 2011, as evidenced by the Google translation) in view of Liu et al. (US 2012/0321566, published December 20, 2012), Ramirez (US 2012/0171128, published July 5, 2012, previously cited), Shin (US 20090170788, newly cited) and Andersen (US 2008/0152602, previously cited) and as evidenced by Ara et al. (Journal of Hard Tissue Biology 17[3] (2008) p121-124, newly cited).
Note: Ara et al. is solely incorporated in the rejection to prove that human gingival fibroblasts are the most prominent cells in periodontal tissue. Therefore application or administration of the claimed composition subgingivally to a periodontal tissue would entail to a tissue which contains human gingival fibroblasts. Ara et al. teach IL-6, IL-8 and PGE2 are produced by not only inflammatory cells (monocyte and macrophage) but also human gingival fibroblasts (HGFs) 6-9). Among these cells, we assume that HGFs are the most important cells that produce inflammatory cytokines and PGE2 because HGFs are the most prominent cells in periodontal tissue (see introduction).
	Aibai teach a medicine for treating oral diseases (oral administration) such as gingivitis comprising an extract comprising 1,2,3,4,6-five-O-galloyl-beta-D-glucose (poly galloyl glucopyranose) and pharmaceutically acceptable excipients (carriers) (title; abstract; claims). 
	Aibai do not teach PLGA as required by the elected embodiment of the carrier of claim 11. Aibai do not teach sub-gingival administration.
These deficiencies are made up for in the teachings of Liu and Ramirez.
Liu teach an anti-biofilm composition comprising 1,2,3,4,6-penta-O-galloyl-D-glucopyranose (PGG) (poly galloyl glucopyranose as evidenced by paragraph [0038] of the instant specification) and a method to inhibit or prevent cell adhesion and/or biofilm formation by a microorganism (title; abstract; paragraphs [0015]-[0016], [0055] and [0060]-[0065]; claims 1 and 3-5).  The PPG may be in solution or coated on solid surfaces (carriers) (paragraphs [0014] and [0072]).  The composition may further comprise one or more polymeric materials; the polymeric material may be a copolymer of PLA and PGA (PLGA) (elected carrier) (paragraphs [0073] and [0075]; claims 4 and 5).  The compositions can be used in the treatment of dental plaque and periodontal diseases (oral administration, periodontitis) (paragraphs [0109]-[0110]; claims 26-28).  Periodontal disease is caused by microorganisms in the subgingival plaque (gingivitis, subgingival administration) (paragraphs [0109]-[0110]).
	Ramirez teaches dental cleaning compositions which do not cause damage to the gums and help remove calculus and tartar without damaging the enamel (title; abstract; paragraphs [0010], [0014]-[0015], [0114]).  The formation of dental plaque and calculus is the primary source of dental carries, gingivitis, periodontal disease and tooth loss (paragraph [0005]).  The orally acceptable carrier may comprise inter alia thickeners such as copolymers of lactide and glycolide (PLGA) which is useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier” (paragraphs [0061]-[0065], [0097]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the extracts taught by Aibai inclusive of 1,2,3,4,6-five-O-galloyl-beta-D-glucose subgingivally as taught by Liu because the extracts are useful in the treatment of oral cavity diseases such as gingivitis which is caused by microorganisms in the subgingival plaque.  In order to do so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the extracts in an orally acceptable carrier as taught by Ramirez comprising copolymers of lactide and glycolide as thickeners because these thickeners are useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier”. 

Aibai do not teach the PPG at a concentration of greater than 25 M. These deficiencies are made up for in the teachings of Shin.
Shin teaches novel use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose. More particularly, the present invention relates to a pharmaceutical composition and cosmetic composition for preventing and treating skin disease, comprising 1,2,3,4,6-penta-O-galloyl-beta-D-glucose represented by formula 1 as an active ingredient. Also, the invention relates to a method for preventing and treating skin disease using 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, and to the use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose (abstract). The present inventors have conducted studies for many years to develop a composition capable of preventing or treating skin diseases and, as a result, found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, a hydrolysable tannin derivative, has an activity of preventing or treating skin diseases by inhibiting a reduction in type I collagen, an increase in MMP-1 expression, an increase in COX-2 expression, wrinkle formation, epidermal thickening and collagen degradation, which are induced by UV light, thereby completing the present invention (paragraph 8). Shinn teaches Human keratinocytes (HaCaT cell) provided by professor N. Fusenig (German Cancer Research, Germany) were seeded into a 100 mm culture dish to 1.3×106 cells, and then cultured in a DMEM medium containing 10% fetal bovine serum for 24 hours. After the culture, the cells were washed three times with phosphate buffered saline, and then irradiated with UV B in the following manner in order to induce skin aging. UV B was irradiated using an UV B lamp to a total energy dose of 10 mJ/cm2 at a rate of 0.6 mW/cm2/sec. Just after the UV irradiation, the cells were washed again with phosphate buffered saline, and 1,2,3,4,6-penta-O-galloyl-beta-D-glucose was added to a DMEM medium containing no fetal bovine serum at concentrations of 1, 10, 30, 50 μM.  As a result, it could be seen that, when the human keratinocytes were irradiated with UV light, the expression of COX-2 was increased compared to the untreated group. Also, treatment with 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2 in a concentration-dependent manner (see FIG. 4). From the above results, it was found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2, which was increased due to UV radiation, in the skin keratinocytes (paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer1,2,3,4,6-penta-O-galloyl-beta-D-glucose in concentrations greater than a concentration of greater than 25 M because Shin teaches the use of PPG in concentrations overlapping as set forth in the claims achieving substantially similar goal. One of ordinary skill in the art would have been motivated to do so because Shinn teaches novel use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose. More particularly, the present invention relates to a pharmaceutical composition and cosmetic composition for preventing and treating skin disease, comprising 1,2,3,4,6-penta-O-galloyl-beta-D-glucose represented by formula 1 as an active ingredient. Also, the invention relates to a method for preventing and treating skin disease using 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, and to the use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose (abstract). The present inventors have conducted studies for many years to develop a composition capable of preventing or treating skin diseases and, as a result, found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, a hydrolysable tannin derivative, has an activity of preventing or treating skin diseases by inhibiting a reduction in type I collagen, an increase in MMP-1 expression, an increase in COX-2 expression, wrinkle formation, epidermal thickening and collagen degradation, which are induced by UV light, thereby completing the present invention (paragraph 8). Shinn teaches Human keratinocytes (HaCaT cell) provided by professor N. Fusenig (German Cancer Research, Germany) were seeded into a 100 mm culture dish to 1.3×106 cells, and then cultured in a DMEM medium containing 10% fetal bovine serum for 24 hours. After the culture, the cells were washed three times with phosphate buffered saline, and then irradiated with UV B in the following manner in order to induce skin aging. UV B was irradiated using an UV B lamp to a total energy dose of 10 mJ/cm2 at a rate of 0.6 mW/cm2/sec. Just after the UV irradiation, the cells were washed again with phosphate buffered saline, and 1,2,3,4,6-penta-O-galloyl-beta-D-glucose was added to a DMEM medium containing no fetal bovine serum at concentrations of 1, 10, 30, 50 μM.  As a result, it could be seen that, when the human keratinocytes were irradiated with UV light, the expression of COX-2 was increased compared to the untreated group. Also, treatment with 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2 in a concentration-dependent manner (see FIG. 4). From the above results, it was found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2, which was increased due to UV radiation, in the skin keratinocytes (paragraphs 97-98). An ordinary skilled in the art would have had a reasonable chance of success in combining the references because they both teach the use of PPG.


Aibai do not teach the limitations of claims 12, 23-26 and 28-34. These deficiencies are cured by the teachings of Andersen.
Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer penta-O-galloyl-beta-D-glucose composition of Aibai from different dental product formulations as recited in claims 12, 23-26 and 28-34 because Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8). All of the different dental formulation types are conventionally known forms as demonstrated by Andersen as described above.
Claims 11, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0321566, published December 20, 2012, previously cited), Andersen (US 2008/0152602, previously cited), and Shin (US 20090170788, newly cited)  and as evidenced by Ara et al. (Journal of Hard Tissue Biology 17[3] (2008) p121-124, newly cited).
Note: Ara et al. is solely incorporated in the rejection to prove that human gingival fibroblasts are the most prominent cells in periodontal tissue. Therefore application or administration of the claimed composition subgingivally to a periodontal tissue would entail to a tissue which contains human gingival fibroblasts. Ara et al. teach IL-6, IL-8 and PGE2 are produced by not only inflammatory cells (monocyte and macrophage) but also human gingival fibroblasts (HGFs) 6-9). Among these cells, we assume that HGFs are the most important cells that produce inflammatory cytokines and PGE2 because HGFs are the most prominent cells in periodontal tissue (see introduction).
Liu teach an anti-biofilm composition comprising 1,2,3,4,6-penta-O-galloyl-D-glucopyranose (PGG) (poly galloyl glucopyranose as evidenced by paragraph [0038] of the instant specification) and a method to inhibit or prevent cell adhesion and/or biofilm formation by a microorganism (title; abstract; paragraphs [0015]-[0016], [0055] and [0060]-[0065]; claims 1 and 3-5).  The PPG may be in solution or coated on solid surfaces (carriers) (paragraphs [0014] and [0072]).  The composition may further comprise one or more polymeric materials; the polymeric material may be a copolymer of PLA and PGA (PLGA) (elected carrier) (paragraphs [0073] and [0075]; claims 4 and 5).  The compositions can be used in the treatment of dental plaque and periodontal diseases (oral administration, periodontitis) (paragraphs [0109]-[0110]; claims 26-28).  Periodontal disease is caused by microorganisms in the subgingival plaque (gingivitis, subgingival administration) (paragraphs [0109]-[0110]).
Liu do not teach the limitations of claims 12, 23-26 and 28-34. These deficiencies are cured by the teachings of Andersen.
Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer penta-O-galloyl-beta-D-glucose composition of Liu from different dental product formulations as recited in claims 12, 23-26 and 28-34 because Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8). All of the different dental formulation types are conventionally known forms as demonstrated by Andersen as described above.
Liu do not teach the PPG at a concentration of greater than 25 M. These deficiencies are made up for in the teachings of Shin.
Shin teaches novel use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose. More particularly, the present invention relates to a pharmaceutical composition and cosmetic composition for preventing and treating skin disease, comprising 1,2,3,4,6-penta-O-galloyl-beta-D-glucose represented by formula 1 as an active ingredient. Also, the invention relates to a method for preventing and treating skin disease using 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, and to the use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose (abstract). The present inventors have conducted studies for many years to develop a composition capable of preventing or treating skin diseases and, as a result, found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, a hydrolysable tannin derivative, has an activity of preventing or treating skin diseases by inhibiting a reduction in type I collagen, an increase in MMP-1 expression, an increase in COX-2 expression, wrinkle formation, epidermal thickening and collagen degradation, which are induced by UV light, thereby completing the present invention (paragraph 8). Shinn teaches Human keratinocytes (HaCaT cell) provided by professor N. Fusenig (German Cancer Research, Germany) were seeded into a 100 mm culture dish to 1.3×106 cells, and then cultured in a DMEM medium containing 10% fetal bovine serum for 24 hours. After the culture, the cells were washed three times with phosphate buffered saline, and then irradiated with UV B in the following manner in order to induce skin aging. UV B was irradiated using an UV B lamp to a total energy dose of 10 mJ/cm2 at a rate of 0.6 mW/cm2/sec. Just after the UV irradiation, the cells were washed again with phosphate buffered saline, and 1,2,3,4,6-penta-O-galloyl-beta-D-glucose was added to a DMEM medium containing no fetal bovine serum at concentrations of 1, 10, 30, 50 μM.  As a result, it could be seen that, when the human keratinocytes were irradiated with UV light, the expression of COX-2 was increased compared to the untreated group. Also, treatment with 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2 in a concentration-dependent manner (see FIG. 4). From the above results, it was found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2, which was increased due to UV radiation, in the skin keratinocytes (paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer1,2,3,4,6-penta-O-galloyl-beta-D-glucose in concentrations greater than a concentration of greater than 25 M because Shin teaches the use of PPG in concentrations overlapping as set forth in the claims achieving substantially similar goal. One of ordinary skill in the art would have been motivated to do so because Shinn teaches novel use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose. More particularly, the present invention relates to a pharmaceutical composition and cosmetic composition for preventing and treating skin disease, comprising 1,2,3,4,6-penta-O-galloyl-beta-D-glucose represented by formula 1 as an active ingredient. Also, the invention relates to a method for preventing and treating skin disease using 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, and to the use of 1,2,3,4,6-penta-O-galloyl-beta-D-glucose (abstract). The present inventors have conducted studies for many years to develop a composition capable of preventing or treating skin diseases and, as a result, found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose, a hydrolysable tannin derivative, has an activity of preventing or treating skin diseases by inhibiting a reduction in type I collagen, an increase in MMP-1 expression, an increase in COX-2 expression, wrinkle formation, epidermal thickening and collagen degradation, which are induced by UV light, thereby completing the present invention (paragraph 8). Shinn teaches Human keratinocytes (HaCaT cell) provided by professor N. Fusenig (German Cancer Research, Germany) were seeded into a 100 mm culture dish to 1.3×106 cells, and then cultured in a DMEM medium containing 10% fetal bovine serum for 24 hours. After the culture, the cells were washed three times with phosphate buffered saline, and then irradiated with UV B in the following manner in order to induce skin aging. UV B was irradiated using an UV B lamp to a total energy dose of 10 mJ/cm2 at a rate of 0.6 mW/cm2/sec. Just after the UV irradiation, the cells were washed again with phosphate buffered saline, and 1,2,3,4,6-penta-O-galloyl-beta-D-glucose was added to a DMEM medium containing no fetal bovine serum at concentrations of 1, 10, 30, 50 μM.  As a result, it could be seen that, when the human keratinocytes were irradiated with UV light, the expression of COX-2 was increased compared to the untreated group. Also, treatment with 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2 in a concentration-dependent manner (see FIG. 4). From the above results, it was found that 1,2,3,4,6-penta-O-galloyl-beta-D-glucose reduced the expression of COX-2, which was increased due to UV radiation, in the skin keratinocytes (paragraphs 97-98). An ordinary skilled in the art would have had a reasonable chance of success in combining the references because they both teach the use of PPG.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619